UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6375


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TORRICK JOHNTRELLE RODGERS, a/k/a Trelle,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:11-cr-00087-FL-1; 4:20-cv-00039-
FL)


Submitted: May 6, 2020                                             Decided: May 8, 2020


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Torrick Johntrelle Rodgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Torrick Johntrelle Rodgers seeks to appeal the district court’s order dismissing as

successive his 28 U.S.C. § 2255 (2018) motion. ∗ Rodgers filed his motion after a state

court vacated one of his prior convictions that was used to find him a career offender.

       The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Rodgers has made

the required showing to appeal the order, and the district court erred in dismissing his

§ 2255 motion as successive. See United States v. Hairston, 754 F.3d 258, 262 (4th Cir.

2014). Accordingly, we grant his motion for a certificate of appealability, deny his other

pending motions as moot, vacate the district court’s order, and remand the case to the

district court for further proceedings. We dispense with oral argument because the facts




       ∗
          While this appeal was pending, the district court issued a second order recognizing
that its prior order was erroneous and indicating it will vacate the order on remand.

                                             2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                        VACATED AND REMANDED




                                           3